Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 1 of 16 Page ID #:63



   1   Ian A. Stewart, SBN 250689
       Valeria Granata, SBN 305905
   2   WILSON, ELSER, MOSKOWITZ,
       EDELMAN & DICKER LLP
   3   555 South Flower Street, Suite 2900
       Los Angeles, California 90071
   4   Telephone: (213) 443-5100
       Facsimile: (213) 443-5101
   5   Email: Ian.Stewart@wilsonelser.com
       Email: Valeria.Granata@wilsonelser.com
   6
       Attorneys for Defendants/ Cross-Complainants
   7   BUDDI US LLC and BUDDI LTD
   8

   9                     UNITED STATES DISTRICT COURT
  10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                              (SOUTHERN DISTRICT)
  11

  12   S.C., individually and on behalf of all   Case No.: 8:20−cv−01370 CJC (KESx)
  13   others similarly situated,                District Judge: Hon. Cormac J. Carney
                                                 Magistrate Judge: Hon. Karen E. Scott
  14                            Plaintiffs ,
  15                                             CROSS-COMPLAINT FILED BY
       v.                                        CROSS-COMPLAINANTS BUDDI
  16                                             US LLC AND BUDDI LTD
                                                 AGAINST CROSS-DEFENDANTS
  17   BUDDI US LLC, BUDDI LTD.,                 FOR:
       MONITORING PARTNERS
  18                                             1. IMPLIED INDEMNITY;
       LIMITED, and DOES 1-10, inclusive,        2. CONTRIBUTION; AND
  19                                             3. DECLARATORY RELIEF
                               Defendants.
  20                                             Complaint Filed: June 25, 2020
                                                 Trial: None Set
  21

  22   BUDDI US LLC and BUDDI LTD
  23

  24                    Cross-Complainants,
       v.
  25

  26   LIBRE BY NEXUS, INC., NEXUS
       SERVICES, INC., and ROES 1-10,
  27
       inclusive,
  28                Cross-Defendants.
                                                 1
       CROSS-COMPLAINT AGAINST
       LIBRE BY NEXUS, INC., NEXUS
       SERVICES, INC., AND ROES 1-10

       3720031v.1
Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 2 of 16 Page ID #:64



   1           Cross-Complainants BUDDI US LLC and BUDDI LTD., by and through
   2   their undersigned attorneys, as and for their Cross-Complaint against Cross-
   3   Defendants LIBRE BY NEXUS, INC. and NEXUS SERVICES, INC., allege as
   4   follows:
   5                                   NATURE OF ACTION
   6           1.   This Cross-Complaint arises out of the transaction and occurrences
   7   that are the subject matter of Plaintiff’s Class Action Complaint [Dkt. No. 1-1].
   8   Plaintiff S.C., an illegal immigrant resident of Orange County, California, was
   9   arrested and detained by Immigration & Customs Enforcement (“ICE”) for
  10   entering the United States without permission. Plaintiff was subsequently released
  11   from ICE detention after obtaining an immigrant release bond. [Dkt. No. 1-1, ¶7.]
  12   Plaintiff S.C. alleges that, as part of the release process, Plaintiff was fitted with a
  13   GPS ankle monitoring bracelet through a release bond program run by Cross-
  14   Defendants LIBRE BY NEXUS and NEXUS SERVICES, INC. Through that
  15   program, Cross-Defendants agree to indemnify the bonding company that provides
  16   the immigration release bond and further provide GPS-enabled monitoring
  17   hardware leased to Cross-Defendants by Cross-Complainants BUDDI US LLC and
  18   BUDDI LTD (collectively, “BUDDI”).
  19           2.   A class action, the principal action herein, styled as S.C., individually
  20   and on behalf of all others similarly situated v. BUDDI US LLC et al., United
  21   States Civil Court for the Central District of California Case No.: 8:20−cv−01370
  22   CJC (KESx) (hereinafter the “Class Action”), was removed from the Orange
  23   County Superior Court to this Court [Dkt. Nos. 1, 4] and alleges among other
  24   things, violation of the Stored Communications Act, the Electronic
  25   Communication Privacy Act, the Telephone Consumer Protection Act and
  26   California’s Invasion of Privacy Act. The Class Action alleges that Cross-
  27   Complainants unlawfully tracked, located and contacted Plaintiff and other
  28   undocumented immigrants who had been fitted with Cross-Complainants’ tracking
                                                   2
       CROSS-COMPLAINT AGAINST
       LIBRE BY NEXUS, INC., NEXUS
       SERVICES, INC., AND ROES 1-10

       3720031v.1
Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 3 of 16 Page ID #:65



   1   devices for the purpose of removing those devices without the consent of Cross-
   2   Defendants, thereby allegedly subjecting the Plaintiff and others to arrest and
   3   deportation since the tracking devices are worn as a condition of release from ICE
   4   custody. [Dkt. No. 1-1, ¶¶23-34].
   5           3.   Plaintiff claims damages against Cross-Complainants in the Class
   6   Action, although Cross-Complainants have denied, and continue to deny, that
   7   Cross-Complainants violated the statutes at issue or were in any way negligent or
   8   otherwise at fault, as alleged in Plaintiff’s Complaint, which is incorporated herein
   9   by reference as though set forth in full, whether alleged therein or otherwise.
  10           4.   Pursuant to Federal Rules of Civil Procedure, Rules 13 and 19, Cross-
  11   Complaints now file this Cross-Complaint against Cross-Defendants for indemnity,
  12   contribution and declaratory relief.
  13                                          PARTIES
  14           5.   Cross-Complainant BUDDI US LLC is a limited liability company
  15   incorporated in Delaware with its principal place of business in Palm Harbor,
  16   Florida. [Dkt. No. 1, ¶17].
  17           6.   Cross-Complainant BUDDI LTD. is incorporated in and therefore a
  18   citizen of the United Kingdom. [Dkt. No. 1, ¶18].
  19           7.   Cross-Complainants are in the business of leasing to third parties the
  20   GPS-enabled monitoring hardware subject of this lawsuit.
  21           8.   Cross-Defendants NEXUS SERVICES, INC. and LIBRE BY NEXUS,
  22   INC. are both corporations headquartered in Virginia and registered to do business
  23   in California as foreign corporations.
  24           9.   Cross-Complainants are informed and believe, and upon such
  25   information and belief, allege that the Cross-Defendants, and each of them, at all
  26   times herein mentioned were the principals, agents, servants, partners, joint
  27   venturers and/or employees of the remaining Cross-Defendants, and each of them,
  28   and at all times herein mentioned were acting within the course and scope of their
                                                 3
       CROSS-COMPLAINT AGAINST
       LIBRE BY NEXUS, INC., NEXUS
       SERVICES, INC., AND ROES 1-10

       3720031v.1
Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 4 of 16 Page ID #:66



   1   respective authority and pursuant to said agency, partnership, venture and/or
   2   employment with the consent, express and implied, knowledge, approval,
   3   authorization, encouragement and/or ratification of the other Cross-Defendants,
   4   and each of them in doing the things alleged in the Class Action.
   5           10.   Cross-Complainants are informed and believe that Cross-Defendants
   6   LIBRE BY NEXUS and NEXUS SERVICES, INC. act as one company such that
   7   each is the alter ego of the other and that they should be considered and treated as
   8   one and the same entity for purposes of establishing liability and damages.
   9   Hereinafter, Cross-Defendants LIBRE BY NEXUS and NEXUS SERVICES, INC.
  10   are collectively referred to as “LIBRE.”
  11           11.   The true names and capacities, whether individual, corporate or
  12   associate, or otherwise, of Cross-Defendants sued herein as ROES 1 to 10 are
  13   unknown to Cross-Complainants, and Cross-Complainants therefore sue said
  14   ROES 1 to 10 by such fictitious names and will ask leave of this Court to amend
  15   their Cross-Complaint to show their true names and capacities when the same have
  16   been ascertained. For purposes of this Cross-Complaint, the term Cross-Defendants
  17   includes ROES 1 to 10.
  18                             JURISDICTION AND VENUE
  19           12.   This Court has jurisdiction over this action under 28 U.S.C.
  20   § 1332(a)(1) because it involves citizens of different states and an amount in
  21   controversy exceeding the sum of $75,000.00, exclusive of interest and costs.
  22           13.   Venue of this action in the Central District of California is proper
  23   under 28 U.S.C. § 1391(b) in that it is the District where the main action is pending
  24   and where LIBRE is conducting business. The filing of this Cross-Complaint will
  25   not deprive the Court of jurisdiction over the subject matter of the action. LIBRE
  26   shall be joined as a party in the action because, in LIBRE’s absence, complete
  27   relief cannot be accorded among those already parties.
  28   ///                                        4
       CROSS-COMPLAINT AGAINST
       LIBRE BY NEXUS, INC., NEXUS
       SERVICES, INC., AND ROES 1-10

       3720031v.1
Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 5 of 16 Page ID #:67



   1                 FACTS COMMON TO ALL CAUSES OF ACTION
   2                        Relevant Allegations of the Class Action
   3           14.   When LIBRE is contacted on behalf of an ICE detainee, LIBRE
   4   determines where the undocumented person is being held and arranges to secure a
   5   release bond. Upon securing the bond, LIBRE often makes transportation
   6   arrangements and provides initial necessities and a cell phone for the released
   7   detainee to contact his/her family and to facilitate re-entry into society. [Dkt. No.
   8   1-1, ¶¶25-28].
   9           15.   As part of the release process, LIBRE provides the released detainee
  10   with a GPS ankle monitoring bracelet through a release bond program run by
  11   LIBRE. [Dkt. No. 1-1, ¶¶38-41]. The subject GPS ankle monitoring bracelets were
  12   supplied to LIBRE by Cross-Complainants through a Lease Agreement.
  13           16.   The Class Action alleges that BUDDI, without knowledge or consent
  14   of LIBRE or Plaintiffs and the Class Action Members:
  15        Used their GPS tracking bracelet to identify their locations for the purpose
             of determining which Class Members are within a certain geographic region
  16
             so that BUDDI may initiate contact with them for its personal financial gain;
  17

  18
            Accessed Class Members' cell phone numbers by reviewing information
             entrusted to BUDDI in confidence by LIBRE pursuant to a contractual
  19         agreement that BUDDI shall not use that information for any purpose
  20         without LIBRE’s consent;

  21        Used Class Members’ cell phones to contact them – by text and/or by phone
  22         – after obtaining the Class Members’ cell phone numbers by reviewing
             information entrusted to BUDDI in confidence by LIBRE;
  23

  24        Used Class Members’ cell phones to contact them and falsely represented
             that they are calling on behalf of LIBRE in order to trick class members into
  25
             meeting with BUDDI so that BUDDI can remove the Class Members’ GPS
  26         tracking bracelets for its personal financial gain;
  27

  28   ///                                        5
       CROSS-COMPLAINT AGAINST
       LIBRE BY NEXUS, INC., NEXUS
       SERVICES, INC., AND ROES 1-10

       3720031v.1
Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 6 of 16 Page ID #:68



   1        Shared Class Members’ cell phones with other third parties who falsely
   2         represented that they are calling on behalf of LIBRE in order to trick class
             members into meeting with LIBRE.
   3

   4   [Dkt. No. 1-1, ¶17].

   5
            Lease Agreement between Cross-Complainants and Cross-Defendants
               17.   On or about October 10, 2017, LIBRE and third party Monitoring
   6
       Partners Limited “supported by its US representative Buddi US LLC” entered into
   7
       a Lease Agreement (“the Agreement”) whereby BUDDI leased the GPS-enabled
   8
       monitoring hardware subject of this lawsuit to LIBRE. [Dkt. No. 1-1, ¶40; see also
   9
       Exhibit 1].
  10
               18.   The relevant provision of the Agreement that Plaintiff alleges was
  11
       violated by BUDDI is Section 12 (“Confidential information”), which states in
  12
       relevant part:
  13
               “The parties acknowledge and agree that they are in a confidential
  14
               relationship. Any information relating to the performance or operation of
  15           equipment or software shall be considered Confidential Information. … The
  16           Receiving Party shall not, without first obtaining the Disclosing Party’s
               written consent, disclose to any third party or use for any purpose other than
  17
               the performance of its obligations under this Agreement.
  18

  19           Provider shall not disclose any information about wearers enrolled in the
  20
               system without the written consent of an authorized officer of the Customer
               unless compelled to do so by law enforcement official or court of law.”
  21

  22   [See Exhibit 1].
  23                             Relevant Background of LIBRE
  24           19.   There are numerous media reports of governmental investigations and
  25   lawsuits brought against LIBRE over the past few years. LIBRE’s founder and
  26   CEO, Michael Donovan, served 7 months in prison in 1999 for fraud charges
  27   because he was not able to post a $45,000 bond. Mr. Donovan claims that this
  28   experience was the genesis for the idea of the LIBRE immigration bond program.
                                                  6
       CROSS-COMPLAINT AGAINST
       LIBRE BY NEXUS, INC., NEXUS
       SERVICES, INC., AND ROES 1-10

       3720031v.1
Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 7 of 16 Page ID #:69



   1           20.   The primary accusation against LIBRE’s business model raised in the
   2   governmental investigations focuses on alleged disproportionate costs that
   3   LIBRE’s clients must pay. LIBRE has been investigated by the federal Consumer
   4   Financial Protection Bureau and by the Attorneys General of New York, Virginia,
   5   and Washington. The New York Attorney General’s court filings state that the
   6   Attorney General believed that LIBRE may have been “engaging in fraudulent,
   7   deceptive and illegal conduct” by “misleading vulnerable immigrants held in
   8   detention centers about the cost and nature of its services.” A settlement of the
   9   Washington state case against LIBRE resulted in LIBRE paying nearly $3 million
  10   in debt relief to more than 400 people.
  11           21.   LIBRE has failed to produce documents in other litigation on the basis
  12   that LIBRE must protect the confidentiality of its clients. In at least one case, this
  13   led the New York Attorney General to request criminal contempt sanctions of
  14   LIBRE and the incarceration of Mr. Donovan.
  15           22.   The fees paid to LIBRE do not go to the bond amount and are
  16   nonrefundable. The GPS-enabled monitoring device costs the LIBRE client $420
  17   per month. The average immigration case in 2019 lasted 25 months, such that
  18   someone with a $7500 bond would ultimately pay LIBRE nearly $13,000 in rental
  19   and other fees over the course of the case. An investigation conducted by
  20   Univision news has reported that data for approximately 5000 immigration bond
  21   amounts in five different cities showed an average bond amount of $8,681. By
  22   contrast, if one of LIBRE’s clients received a bond of that average amount and
  23   wore the tracking device for two years, he/she would end up paying almost $4,000
  24   more.
  25           23.   LIBRE has also been accused of failing to provide contracts in
  26   Spanish and of actively hiding key financial terms within its contract. There is also
  27   an allegation that LIBRE engaged in coercive and fraudulent debt collection
  28   practices, including telling consumers that they would be returned to federal
                                                  7
       CROSS-COMPLAINT AGAINST
       LIBRE BY NEXUS, INC., NEXUS
       SERVICES, INC., AND ROES 1-10

       3720031v.1
Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 8 of 16 Page ID #:70



   1   immigration custody if they did not pay monthly fees.
   2           24.   In addition to the federal and state investigations, LIBRE is defending
   3   itself in consumer lawsuits filed in New York and California. The California
   4   Department of Insurance also issued a cease and desist order to LIBRE in early
   5   2020 on the basis that LIBRE was engaged in the unlicensed selling of surety
   6   insurance in the form of immigration bonds.
   7           25.   LIBRE has also been sued by business partners. In 2018, LIBRE was
   8   ordered to pay more than $700,000 to RLI Insurance Company (“RLI”) which
   9   underwrites bonds with LIBRE. RLI claimed that the percentage of bonds that
  10   remained outstanding with LIBRE was far greater than would reasonably be
  11   expected under the 25 month average life projected in the Department of
  12   Homeland Security handbook. In the RLI litigation, documents were produced
  13   showing that LIBRE failed to timely pay vendors and had suffered a “precipitous
  14   decline in income, profitability and equity” between 2017 and 2018.
  15     Dispute over Monies Owed by LIBRE to BUDDI and Pending Litigation in
  16                               Florida between the Parties
  17           26.   LIBRE has been in arrears with amounts due and owing to BUDDI
  18   under the Agreement since at least 2018. Numerous written communications exist
  19   between the parties between 2018 and 2020 wherein BUDDI makes repeated
  20   urgent demands for payment of amounts owed. In response to these pleas, LIBRE
  21   makes repeated written promises to pay amounts owed and at no time disputes any
  22   amount claimed as due and owing.
  23           27.   Indeed, LIBRE was highly complementary of the GPS monitoring
  24   technology supplied by BUDDI. On June 21, 2019, LIBRE’s VP of Risk
  25   Management, Erik Schneider, prepared an internal memorandum that upon
  26   information and belief was written to support continuing the BUDDI-LIBRE
  27   relationship following completion of the initial term of the Lease Agreement. The
  28   memo states in relevant part as follows:   8
       CROSS-COMPLAINT AGAINST
       LIBRE BY NEXUS, INC., NEXUS
       SERVICES, INC., AND ROES 1-10

       3720031v.1
Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 9 of 16 Page ID #:71



   1           “As the Vice President of Risk Management at Nexus Services, Inc., I am
   2           responsible for the electronic monitoring program at Nexus Services, Inc. in
               the United States of America. The Buddi Smart Tag device is used to
   3
               monitor persons who are going through immigration proceedings and are
   4           released on immigration bonds.
   5
               I hereby certify that Buddi Ltd. has been contracted to supply all of our
   6
               electronic monitoring equipment and software, as well as providing the
   7           technical support throughout the contract.
   8

   9           The contract value awarded was for US $9,020,833.

  10
               From 10 October 2017 until 9 June 2019.
  11

  12           Number of devices: ~5000.
  13
               Overall scoring: Outstanding. The Buddi device, software, and support
  14           are all far superior in technology and ease of use and any other systems
  15           we have utilized over the previous five years.” (emphasis added)
  16

  17
               28.   After receiving numerous emails and complaints from BUDDI LTD’s

  18
       CEO, Sara Murray, on December 20, 2019, LIBRE Executive Vice President

  19
       Richard Moore provided a substantive response to LIBRE’s failure to make timely

  20
       payments for the leased monitoring devices, as follows:

  21
               “Sara, at this point you will not believe anything I tell you, so I will keep
  22
               this short. We will fix this. We will send devices back. We will recover from
  23           this and we will rebuild our relationship. I took our last meeting in Majorca
  24           to heart and started immediately after that meeting working with experts and
               recruiters to get my company on the road we are going down now. I have
  25
               respected your wishes and started to return some of your devices. We will be
  26           returning more as well. We will also start payments again soon after we
  27           work a few kinks in our systems and make a few more staffing changes.
  28
                                                  9
       CROSS-COMPLAINT AGAINST
       LIBRE BY NEXUS, INC., NEXUS
       SERVICES, INC., AND ROES 1-10

       3720031v.1
Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 10 of 16 Page ID #:72



    1           The recent returned checks were due to a miscommunication. I explained to
    2           our finance team that you would not be depositing any more checks per
                previous communication that clearly misunderstood. This must have been
    3
                my mistake and I apologize for it.
    4

    5           I assure you that we are realigning our finance team entirely at this time. We
                are removing people who cannot perform properly and bringing people who
    6
                have a great experience that is needed. I hope that during the summer I am
    7           able again to meet you in Majorca in 2020 as we celebrate together the
    8           progress my new team has made to show you that we are a better customer
    9           for your services.”

   10           29.   Following further written exchanges between Ms. Murray and several
   11   individuals at LIBRE, the relationship further deteriorated during the first few
   12   months of 2020 due to LIBRE’s continued refusal to pay aged accounts receivables
   13   of over $7 million.
   14           30.   In response to BUDDI’s demands that LIBRE return leased
   15   monitoring devices due to LIBRE’s ongoing non-payment, in April 2020 LIBRE
   16   authorized BUDDI to assist with recovering monitoring devices from LIBRE
   17   clients, and LIBRE actively facilitated the recovery of devices by providing
   18   confidential client names and contact information to BUDDI.
   19           31.   On April 7, 2020, Ms. Murray received an email from Mr. Schneider
   20   of LIBRE entitled “Buddi Removals Workbook.” The email states “this is a starter
   21   list,” and contains an attached Excel spreadsheet containing a list of LIBRE clients
   22   who were in possession of monitoring devices. The purpose of this communication
   23   by LIBRE was to authorize BUDDI to actively assist in locating and retrieving its
   24   devices.
   25           32.   Upon receiving the “Buddi Removal List” noted above, Ms. Murray
   26   responded to Mr. Schneider by writing: “Please can you send over names in
   27   California, Maryland (primarily for DC Metro area), all of Texas, Arizona,
   28   Alabama, Mississippi, Michigan and Pennsylvania.” Mr. Schneider replied:
                                              10
        CROSS-COMPLAINT AGAINST
        LIBRE BY NEXUS, INC., NEXUS
        SERVICES, INC., AND ROES 1-10

        3720031v.1
Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 11 of 16 Page ID #:73



    1   “Working on it.” Ms. Murray then asked Mr. Schneider to “Please add South
    2   Carolina,” to which Mr. Schneider replied: “Will do. On the next wave.” Ms.
    3   Murray then asked: “Not sure what below means. Have you got some to send
    4   back?” Mr. Schneider responded: “It means I have people working on the last
    5   request and I want them to finish that one before I add more. Yes, we got about 30
    6   back yesterday which are going back to you.”
    7           33.   A Notice of Intent to Terminate Services was issued by BUDDI on
    8   May 19, 2020. The Notice states in relevant part as follows:
    9           “The purpose of this letter is to provide notice that Nexus has failed to
   10           cure the breach of our agreement dated 10 October 2017 for non-
                payment of outstanding services totaling $7,347,635.10 as of the date
   11
                of last invoice. We will be terminating your access to all Buddi
   12           software at close of business tomorrow, London time and demand that
   13           you retrieve all tracking equipment in your inventory and those in
                possession of your wearers and return said equipment to Buddi within
   14
                ten (10) business days. Once terminated, we will no longer be tracking
   15           your wearers.”
   16

   17           34.   BUDDI and LIBRE are currently engaged in litigation over the

   18   alleged breach of the subject Lease Agreement in the case of Nexus Services, Inc.

   19   v. Buddi US LLC et al., Case No. 2020-CA-5809-0, filed in the Circuit Court of the

   20   Ninth Judicial District, Orange County, Florida (“the Florida litigation”). [See,

   21   Exhibit 2].

   22           35.   Attorney Michael Hassen, who is counsel of record for Plaintiff and

   23   who seeks to be class counsel for the Class Members, is also LIBRE’s attorney and

   24   is counsel of record in the Florida litigation.

   25           36.   Upon information and belief, the Class Action has been initiated,

   26   directed to be filed and controlled by LIBRE.

   27           37.   Upon information and belief, the Class Action was not filed for the

   28   primary purpose of protecting the legitimate privacy rights of the Plaintiff and the
                                                   11
        CROSS-COMPLAINT AGAINST
        LIBRE BY NEXUS, INC., NEXUS
        SERVICES, INC., AND ROES 1-10

        3720031v.1
Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 12 of 16 Page ID #:74



    1   Class Members, but was rather filed as a pretext and for the improper purpose of
    2   gaining leverage in the Florida litigation.
    3           38.   The above relationship between the Plaintiff, LIBRE and the class
    4   attorneys makes the underlying matter wholly unsuitable for class treatment.
    5                 FIRST CAUSE OF ACTION - IMPLIED INDEMNITY
    6                               (Against All Cross-Defendants)
    7           39.   Cross-Complainants repeat and re-allege the allegations contained in
    8   paragraphs 1 through 38 of this Cross-Complaint, which are incorporated herein as
    9   though set forth in full.
   10           40.   With respect to the Action, Cross-Complainants have denied, and
   11   continue to deny, that Cross-Complainants were in any way negligent, or otherwise
   12   at fault, as alleged in Plaintiff’s Complaint.
   13           41.   Cross-Complainants are informed and believe and thereon allege that
   14   Cross-Defendants LIBRE and ROES 1-10, inclusive, and each of them, are in
   15   some manner tortiously responsible for the events and happenings referred to in
   16   Plaintiff’s Complaint and in this Cross-Complaint, and are liable to said Cross-
   17   Complainants as hereinafter alleged.
   18           42.   Cross-Complainants are informed and believes and thereon allege that
   19   that Cross-Defendants LIBRE and ROES 1-10, inclusive, and each of them, were
   20   negligent in causing the occurrence of events and happenings herein referred to,
   21   including the damages and injuries, if any, accruing to Plaintiff and are directly
   22   responsible to indemnify Cross-Complainants and to hold Cross-Complainants
   23   harmless of any and all such obligations.
   24           43.   If by reason of the foregoing Cross-Complainants are required to pay
   25   damages, in an excess of Cross-Complainants’ comparative share of said damages,
   26   Cross-Complainants will be entitled to be indemnified on a comparative basis by
   27   Cross-Defendants LIBRE and ROES 1-10, inclusive, and each of them, said
   28   indemnification representing that portion12of the judgment in the underlying action
        CROSS-COMPLAINT AGAINST
        LIBRE BY NEXUS, INC., NEXUS
        SERVICES, INC., AND ROES 1-10

        3720031v.1
Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 13 of 16 Page ID #:75



    1   that is attributable to the percentage of comparative of fault assessed or assessable
    2   against said Cross-Defendants LIBRE and ROES 1-10, and each of them.
    3                   SECOND CAUSE OF ACTION - CONTRIBUTION
    4                               (Against All Cross-Defendants)
    5           44.     Cross-Complainants repeat and re-allege the allegations contained in
    6   paragraphs 1 through 38 of this Cross-Complaint, which are incorporated herein as
    7   though set forth in full.
    8           45.     Cross-Complainants contend that if it is held liable by virtue of the
    9   Plaintiff’s Complaint, Cross-Complainants are entitled to contribution for the
   10   payment of any judgment in said underlying action against Cross-Defendants
   11   LIBRE and ROES 1-10, inclusive, and each of them, for any liability, monies, or
   12   judgment paid in excess of the degree to which the Cross-Complainants’
   13   culpability, fault, or responsibility, if any, contributed to the damages as alleged in
   14   Plaintiff’s Complaint, if any, and in excess of Cross-Complainants’ culpability for
   15   Plaintiff’s alleged damages.
   16                 THIRD CAUSE OF ACTION – DECLARATORY RELIEF
   17                               (Against All Cross-Defendants)
   18           46.     Cross-Complainants repeats and re-allege the allegations contained in
   19   paragraphs 1 through 45 of this Cross-Complaint, which are incorporated herein as
   20   though set forth in full.
   21           47.     A dispute has arisen and actual controversy now exists between
   22   Cross-Complainants and Cross-Defendants LIBRE and ROES 1-10, inclusive, and
   23   each of them, concerning their respective rights and duties in that Cross-
   24   Complainants herein contend that Cross-Complainants are entitled to contribution
   25   and/or indemnity from Cross-Defendants LIBRE and ROES 1-10, inclusive, and
   26   each of them, inclusive, by virtue of the theories of equitable comparative
   27   contribution and implied partial or comparative indemnity, based on comparative
   28   negligence or comparative fault. Cross-Complainants are now informed and
                                               13
        CROSS-COMPLAINT AGAINST
        LIBRE BY NEXUS, INC., NEXUS
        SERVICES, INC., AND ROES 1-10

        3720031v.1
Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 14 of 16 Page ID #:76



    1   believe and based upon such information and belief, allege that Cross-Defendants
    2   LIBRE and ROES 1-10, inclusive, and each of them, deny the above contentions
    3   and contend that Cross-Complainants are not entitled to contribution and/or
    4   indemnity from any Cross-Defendant herein.
    5           48.   A Declaration of Rights is necessary and appropriate at this time, in
    6   order that Cross-Complainants may ascertain their rights and duties, because no
    7   adequate remedy exists by which the rights of the parties may be determined.
    8                                         PRAYER
    9           WHEREFORE, Cross-Complainants pray for judgment against Cross-
   10   Defendants LIBRE and ROES 1-10, inclusive, and each of them, as follows:
   11           1.    That in the event a judgment or verdict is rendered in favor of Plaintiff
   12   in the underlying action, the trier of fact identify and declare the various
   13   percentages or ratios of responsibility or fault for the injuries and damages, if any,
   14   to the Plaintiff, as among all parties to the Complaint and Cross-Complaint herein;
   15           2.    That this Court declares that Cross-Complainants are entitled to
   16   implied partial or comparative indemnity from Cross-Defendants LIBRE and
   17   ROES 1-10, inclusive, and each of them, for any and all damages assessed against
   18   Cross-Complainant, including costs, attorney’s fees and legal expenses.
   19           3.    That this Court declare that Cross-Complainants are entitled to
   20   contribution from Cross-Defendants LIBRE and ROES 1-10, inclusive, and each
   21   of them, for proportion or damages as its fault, or responsibility bears to the total
   22   amount of fault or responsibility of the parties or persons herein in the amount of
   23   monies that said proportion will equal;
   24           4.    For judgment against Cross-Defendants LIBRE and ROES 1-10,
   25   inclusive, and each of them, declaring that Cross-Complainants have no liability as
   26   to the Complaint filed in this action, and that the liability is instead upon such
   27   Cross-Defendants LIBRE and ROES 1-10, inclusive, and each of them, and that
   28   any liability of Cross-Complainants arising
                                                 14 out of this action must be borne
        CROSS-COMPLAINT AGAINST
        LIBRE BY NEXUS, INC., NEXUS
        SERVICES, INC., AND ROES 1-10

        3720031v.1
Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 15 of 16 Page ID #:77



    1   proportionately by Cross-Defendants LIBRE and ROES 1-10, inclusive, and each
    2   of them, and Cross-Complainants, based upon their respective percentage of
    3   liability or fault under the Complaint filed in this action;
    4            5.   That Cross-Complainants herein are entitled to damages from Cross-
    5   Defendants LIBRE and ROES 1-10, inclusive, and each of them, inclusive, and
    6   each of them, for any and all damages assessed against Cross-Complainants,
    7   including costs, attorney’s fees, expert fees, and legal expenses;
    8            7.   For any and all attorneys’ fees, expert fees, costs and discovery-
    9   related expenses incurred or to be incurred by Cross-Complainants according to
   10   proof;
   11            8.   For Cross-Complainants’ costs of suit incurred herein; and,
   12            9.   For such other and further relief as this Court may deem just and
   13   proper.
   14   Respectfully submitted,
   15   Dated: August 24, 2020                          WILSON, ELSER, MOSKOWITZ,
   16
                                                        EDELMAN & DICKER LLP

   17
                                                        By: /s/ Ian A. Stewart
   18                                                   Ian A. Stewart
                                                        Valeria Granata
   19
                                                        Attorney for Defendants BUDDI US
   20                                                   LLC, BUDDI LTD
   21

   22

   23

   24

   25

   26

   27

   28
                                                   15
        CROSS-COMPLAINT AGAINST
        LIBRE BY NEXUS, INC., NEXUS
        SERVICES, INC., AND ROES 1-10

        3720031v.1
Case 8:20-cv-01370-CJC-KES Document 8 Filed 08/24/20 Page 16 of 16 Page ID #:78



    1                            CERTIFICATE OF SERVICE
    2
              I hereby certify that on August 24, 2020, I served the document(s) described
    3   as: CROSS-COMPALINT FILED BY CROSS-COMPLAINANTS BUDDI US
    4   LLC AND BUDDI LTD AGAINST CROSS-DEFENDANTS FOR: 1.
        IMPLIED INDEMNITY; 2. CONTRIBUTION; AND 3. DECLARATORY
    5   RELIEF on the interested party(ies) in this action:
    6
        []    BY MAIL: By placing a copy of the same in the United States Mail,
    7   postage prepaid, and sent to their last known address(es) listed below.
    8
        [X] BY ELECTRONIC TRANSMISSION: I electronically filed the above
    9   document(s) with the Clerk of the Court using the CM/ECF system. The CM/ECF
   10   system will send notification of this filing to the person(s) listed below.

   11    Todd M. Friedman, Esq.                       Attorneys for Plaintiff
   12    Adrian R. Bacon, Esq.                        S.C., individually and o behalf of all
         LAW OFFICES OF TODD M.                       others similarly situated
   13    FRIEDMAN, P.C.
   14    21550 Oxnard Street, Suite 780
         Woodland Hills, CA 91367
   15    (877) 206-4741
   16    Email: tfriedman@toddflaw.com
         Email: abacon@toddflaw.com
   17

   18    Michael J. Hassen, Esq.                      Attorneys for Plaintiff
         REALLAW, APC                                 S.C., individually and o behalf of all
   19    1981 N. Broadway, Suite 280                  others similarly situated
   20    Walnut Creek, CA 94596
         (925) 359-7500
   21    Email: Mjhassen@reallaw.us
   22
                Executed on August 24, 2020, at Los Angeles, California.
   23

   24                                         /s/ Annette M. Davis
   25
                                              Annette M. Davis

   26

   27

   28
                                                 16
        CERTIFICATE OF SERVICE

        3720031v.1
